DETAILED ACTION

Response to Arguments
Applicant’s arguments, see Applicant’s Remarks, filed 03/23/2022, with respect to the rejection(s) of claim(s) 1-20 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Swaminathan et al. as detailed in this action below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2018/0150931)(Hereinafter referred to as Wagner) in view of Swaminathan et al., (“Happy Measure: Augmented Reality for Mobile Virtual Furnishing” 2013.)(Hereinafter referred to as Swaminathan).

Regarding claim 1, Wagner teaches An apparatus (The portable computing device 350 includes at least one processor configured to determine a position and orientation of the augmented reality image relative to a target point that has been identified on the machine and that appears in the digital image. The at least one processor may be communicatively coupled with or included in the digital image processing module 358, the augmented reality processing module 352, the CPU 351, the GPS 359, and the wireless communications interface 356. See paragraph [0017]) comprising: 
an image comparator to compare camera data with reference information of a reference vehicle part to identify a vehicle part included in the camera data (Information on the location of the one or more target points on the particular machine being observed may be input by a user, determined by a comparison of the digital image captured with the digital camera 357 to a database of digital images stored in the data storage memory 354, or retrieved from an external database via the wireless communications interface 356. See paragraph [0017])( The exemplary portable computing device 350 shown in FIG. 3 further includes one or more memories such as the data storage memory 354, and the augmented reality processing module 352 may be configured to generate the augmented reality image based on information retrieved from the data storage memory 354 for a particular type, model, or serial number of the machine. The type, model, or serial number of a machine may be identified by at least one of a user input or a comparison performed by the CPU 351 between the digital image and a database of digital images for different types, models, and serial numbers of the machine. The augmented reality processing module 352 is also configured to determine the position and orientation of the augmented reality image relative to a target point identified on the machine and appearing in the digital image. Target points may be one or more readily identifiable features on the machine that are easily recognized and located by the augmented reality application from the digital image. See paragraph [0022]), and an inspection image analyzer to, in response to the image comparator identifying the vehicle part, 
causing an interface generator to generate an overlay representation of the reference vehicle part on the camera data displayed on a user interface (As shown in FIGS. 1 and 2, the exemplary representation of a wiring harness 32 rendered by the augmented reality processing module and overlaid on top of the digital image of the machine portion 22 may be positioned and oriented in the location of the actual wiring for the particular machine appearing in the digital image. See paragraph [0019]); 
, but is silent to measure the vehicle part by: 
and determining, based on one or more user inputs to adjust the overlay representation, a measurement corresponding to the vehicle part.
Swaminathan teaches a technique in which the system can create a virtual object which can be rotated and scaled and compared against a real object  (We present a novel vision based augmented reality system called Happy Measure to facilitate the measurement, 3D modeling, and visualization of furniture and other objects using a smartphone or mobile device equipped with a camera. See abstract)( We now develop the mathematical model used to estimate the size of furniture. The corners indicated by the user provide a correspondence between the control-box corners and those of the object. We pose the problem of determining the size of the object as that of determining the parameters needed to reshape the control-box and move it in 3D so that the resulting (resized) corners of the cube align with those of the object as indicated by the user. The reshaping consists in two transformations: scaling and then rotation and translation. See page 10, second to last paragraph)( Consider the control-box in Figure 7 (top left). In order to fit the furniture it must first be resized appropriately. The resizing is modeled by a diagonal matrix S = diag(sx, sy, sz), where (sx, sy, sz) correspond to the length, width and height of the furniture. The next step is to appropriately rotate and translate the resized control-box (see Figure 7 (bottom)) so as to match the furniture’s real 3D location. Only then will the reshaped box corners align with the points provided by the user. See page 10. Last paragrpah)( Modeling the bounding box in terms of a unit control-box and the shape transform M. The shape transform models the resizing matrix S that defines the size of the bounding box explicitly as well as the rotation and translation required to align it with the real world object. Se figure 7 caption).
Wagner and Swaminathan teach of providing augmented representations of objects and Swaminathan teaches that the object can be placed to compare a size of objects, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wagner with the augmented reality measurement, orientation, and sizing techniques of Swaminathan such that the user could determine the appropriate space required for a particular part.

Regarding claim 8, Wagner teaches A non-transitory computer readable storage medium comprising instructions that, when executed (The program code may be stored on any type of computer readable medium, for example, such as a storage device including a disk or hard drive. See paragraph [0025]) (The portable computing device 350 includes at least one processor configured to determine a position and orientation of the augmented reality image relative to a target point that has been identified on the machine and that appears in the digital image. The at least one processor may be communicatively coupled with or included in the digital image processing module 358, the augmented reality processing module 352, the CPU 351, the GPS 359, and the wireless communications interface 356. See paragraph [0017]), cause a processor to at least: 
compare camera data with reference information of a reference vehicle part to identify a vehicle part included in the camera data (Information on the location of the one or more target points on the particular machine being observed may be input by a user, determined by a comparison of the digital image captured with the digital camera 357 to a database of digital images stored in the data storage memory 354, or retrieved from an external database via the wireless communications interface 356. See paragraph [0017])( The exemplary portable computing device 350 shown in FIG. 3 further includes one or more memories such as the data storage memory 354, and the augmented reality processing module 352 may be configured to generate the augmented reality image based on information retrieved from the data storage memory 354 for a particular type, model, or serial number of the machine. The type, model, or serial number of a machine may be identified by at least one of a user input or a comparison performed by the CPU 351 between the digital image and a database of digital images for different types, models, and serial numbers of the machine. The augmented reality processing module 352 is also configured to determine the position and orientation of the augmented reality image relative to a target point identified on the machine and appearing in the digital image. Target points may be one or more readily identifiable features on the machine that are easily recognized and located by the augmented reality application from the digital image. See paragraph [0022]);
 and in response to identifying the vehicle part, generating an overlay representation of the reference vehicle part over the camera data displayed on a user interface (As shown in FIGS. 1 and 2, the exemplary representation of a wiring harness 32 rendered by the augmented reality processing module and overlaid on top of the digital image of the machine portion 22 may be positioned and oriented in the location of the actual wiring for the particular machine appearing in the digital image. See paragraph [0019]), but is silent to measure the vehicle part by: determining, based on one or more user inputs to adjust the overlay representation, a measurement corresponding to the vehicle part.
Swaminathan teaches a technique in which the system can create a virtual object which can be rotated and scaled and compared against a real object  (We present a novel vision based augmented reality system called Happy Measure to facilitate the measurement, 3D modeling, and visualization of furniture and other objects using a smartphone or mobile device equipped with a camera. See abstract)( We now develop the mathematical model used to estimate the size of furniture. The corners indicated by the user provide a correspondence between the control-box corners and those of the object. We pose the problem of determining the size of the object as that of determining the parameters needed to reshape the control-box and move it in 3D so that the resulting (resized) corners of the cube align with those of the object as indicated by the user. The reshaping consists in two transformations: scaling and then rotation and translation. See page 10, second to last paragraph)( Consider the control-box in Figure 7 (top left). In order to fit the furniture it must first be resized appropriately. The resizing is modeled by a diagonal matrix S = diag(sx, sy, sz), where (sx, sy, sz) correspond to the length, width and height of the furniture. The next step is to appropriately rotate and translate the resized control-box (see Figure 7 (bottom)) so as to match the furniture’s real 3D location. Only then will the reshaped box corners align with the points provided by the user. See page 10. Last paragrpah)( Modeling the bounding box in terms of a unit control-box and the shape transform M. The shape transform models the resizing matrix S that defines the size of the bounding box explicitly as well as the rotation and translation required to align it with the real world object. Se figure 7 caption).
Wagner and Swaminathan teach of providing augmented representations of objects and Swaminathan teaches that the object can be placed to compare a size of objects, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wagner with the augmented reality measurement, orientation, and sizing techniques of Swaminathan such that the user could determine the appropriate space required for a particular part.

Regarding claim 15. A method (The portable computing device 350 includes at least one processor configured to determine a position and orientation of the augmented reality image relative to a target point that has been identified on the machine and that appears in the digital image. The at least one processor may be communicatively coupled with or included in the digital image processing module 358, the augmented reality processing module 352, the CPU 351, the GPS 359, and the wireless communications interface 356. See paragraph [0017]) comprising: 
comparing camera data with reference information of a reference vehicle part to identify a vehicle part included in the camera data (Information on the location of the one or more target points on the particular machine being observed may be input by a user, determined by a comparison of the digital image captured with the digital camera 357 to a database of digital images stored in the data storage memory 354, or retrieved from an external database via the wireless communications interface 356. See paragraph [0017])( The exemplary portable computing device 350 shown in FIG. 3 further includes one or more memories such as the data storage memory 354, and the augmented reality processing module 352 may be configured to generate the augmented reality image based on information retrieved from the data storage memory 354 for a particular type, model, or serial number of the machine. The type, model, or serial number of a machine may be identified by at least one of a user input or a comparison performed by the CPU 351 between the digital image and a database of digital images for different types, models, and serial numbers of the machine. The augmented reality processing module 352 is also configured to determine the position and orientation of the augmented reality image relative to a target point identified on the machine and appearing in the digital image. Target points may be one or more readily identifiable features on the machine that are easily recognized and located by the augmented reality application from the digital image. See paragraph [0022]); in response to identifying the vehicle part, the vehicle part by: causing an interface generator to generate an overlay representation of the reference vehicle part on the camera data displayed on a user interface (As shown in FIGS. 1 and 2, the exemplary representation of a wiring harness 32 rendered by the augmented reality processing module and overlaid on top of the digital image of the machine portion 22 may be positioned and oriented in the location of the actual wiring for the particular machine appearing in the digital image. See paragraph [0019]), but is silent to and measuring, and determining, based on one or more user inputs to adjust the overlay representation, a measurement corresponding to the vehicle part
Swaminathan teaches a technique in which the system can create a virtual object which can be rotated and scaled and compared against a real object  (We present a novel vision based augmented reality system called Happy Measure to facilitate the measurement, 3D modeling, and visualization of furniture and other objects using a smartphone or mobile device equipped with a camera. See abstract)( We now develop the mathematical model used to estimate the size of furniture. The corners indicated by the user provide a correspondence between the control-box corners and those of the object. We pose the problem of determining the size of the object as that of determining the parameters needed to reshape the control-box and move it in 3D so that the resulting (resized) corners of the cube align with those of the object as indicated by the user. The reshaping consists in two transformations: scaling and then rotation and translation. See page 10, second to last paragraph)( Consider the control-box in Figure 7 (top left). In order to fit the furniture it must first be resized appropriately. The resizing is modeled by a diagonal matrix S = diag(sx, sy, sz), where (sx, sy, sz) correspond to the length, width and height of the furniture. The next step is to appropriately rotate and translate the resized control-box (see Figure 7 (bottom)) so as to match the furniture’s real 3D location. Only then will the reshaped box corners align with the points provided by the user. See page 10. Last paragrpah)( Modeling the bounding box in terms of a unit control-box and the shape transform M. The shape transform models the resizing matrix S that defines the size of the bounding box explicitly as well as the rotation and translation required to align it with the real world object. Se figure 7 caption).
Wagner and Swaminathan teach of providing augmented representations of objects and Swaminathan teaches that the object can be placed to compare a size of objects, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wagner with the augmented reality measurement, orientation, and sizing techniques of Swaminathan such that the user could determine the appropriate space required for a particular part.


Claim 2-4, 9-11, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2018/0150931)(Hereinafter referred to as Wagner) in view of Swaminathan et al., (“Happy Measure: Augmented Reality for Mobile Virtual Furnishing” 2013.)(Hereinafter referred to as Swaminathan) in view of Ammari et al. (“Collaborative BIM-based Markerless Mixed Reality Framework for Facilities Maintenance”, ASCE, 2014.)(Hereinafter referred to as Ammari).

Regarding claim 2, Wagner in view of Swaminathan teaches the apparatus of claim 1, but is silent to wherein the inspection image analyzer is to, when prior inspection data for the vehicle part exists, compare the measurement corresponding to the vehicle part with a prior measurement corresponding to the vehicle part in the prior inspection data.
Ammari teaches a technique for using historical inspection data and augmentation to track and log defects using in a facility with the information available to a plurality of users (Facilities maintenance tasks require gathering and sharing large amount of information related to facilities components. This information covers historical inspection data and operation information. Despite the availability of sophisticated Computerized Maintenance Management Systems (CMMSs), these systems focus on the data management aspects (i.e. work orders, resource management and asset inventory) and lack the functions required to facilitate data collection and data entry, as well as data retrieval and visualization when and where needed. Building Information Modeling (BIM) provides opportunities to improve the efficiency of CMMSs by sharing building information between different applications/users throughout the lifecycle of the facility. This paper proposes a framework for a collaborative BIM-based Markerless Mixed Reality (BIM3R). The framework integrates CMMS, BIM, and video-based tracking in a BIM3R setting to retrieve information based on time (e.g. inspection schedule) and the location of the user, visualize maintenance operations, and support collaboration between the field and the office to enhance decision making. Finally, a prototype system is implemented and a case study is applied to demonstrate the feasibility of the proposed approach. See abstract)
Wagner in view of Swaminathan and Ammari teach of presenting augmented reality information including measurements and Ammari teaches the augmented reality data can be compared to historically logged  inspection data which can be shared with a plurality of users, therefore, it would have been obvious to combine the system of Wagner in view of Swaminathan with the availability and comparison with historical logs such that the current inspector can determine changes to the objects and take appropriate action when a defect is found.

Regarding claim 3, Wagner in view of Swaminathan in view of Ammari teaches the apparatus of claim 2, wherein the inspection image analyzer is to determine a wear metric based on the comparison of the measurement with the prior measurement (Ammari; The Computerized Maintenance Management System (CMMS) requires inspectors to accurately find and record defects during an inspection task. However, conventional systems have limited support for spatial visualization. Additionally, the re-entry of the data at the office results in input errors and lower efficiency. Consequently, facility inspection evaluation results may vary depending on the accuracy of inspection data input and the inspectors’ expertise. In order to overcome these difficulties, this paper is directed to develop an accurate, practical, and generic collaborative BIM-based system to facilitate real-time and on-site data collection and to support inspectors in evaluating building elements using Mixed Reality (MR) as visualization technique. See introduction, page 657 last paragraph to 658 first paragraph).

Regarding claim 4, Wagner in view of Swaminathan teaches the apparatus of claim 1, but is silent to further including an inspection data transmitter to transmit the measurement or a wear metric based on the measurement to an inspection manager.
Ammari teaches a technique for using historical inspection data and augmentation to track and log defects using in a facility with the information available to a plurality of users (Facilities maintenance tasks require gathering and sharing large amount of information related to facilities components. This information covers historical inspection data and operation information. Despite the availability of sophisticated Computerized Maintenance Management Systems (CMMSs), these systems focus on the data management aspects (i.e. work orders, resource management and asset inventory) and lack the functions required to facilitate data collection and data entry, as well as data retrieval and visualization when and where needed. Building Information Modeling (BIM) provides opportunities to improve the efficiency of CMMSs by sharing building information between different applications/users throughout the lifecycle of the facility. This paper proposes a framework for a collaborative BIM-based Markerless Mixed Reality (BIM3R). The framework integrates CMMS, BIM, and video-based tracking in a BIM3R setting to retrieve information based on time (e.g. inspection schedule) and the location of the user, visualize maintenance operations, and support collaboration between the field and the office to enhance decision making. Finally, a prototype system is implemented and a case study is applied to demonstrate the feasibility of the proposed approach. See abstract) (Figure 3 shows the system architecture which consists of three major parts: (a) mobile inspector part; (b) FM office part; and (d) cloud part. The integration process is explained as the following steps: (1) A BIM-based modeling tool (e.g., Autodesk Revit) is used to create the 3D BIM model. This model is converted to FBX format. This format is supported by Unity3D Engine and it keeps sufficient building information for the purpose of visualization and for data retrieval later on; (2) the same BIM model is saved as ifcXML file. This fil is considered as a database used to facilitate the data entry for the FM inspection tasks. This requires using an XML parser to write and retrieve data at the data interaction stage; (3) The ASCII FBX is imported into Unity3D as an asset file; (4) the two-way interaction relationship between the FBX file within the user mobile application and the ifcXML model located on the server side is necessary to update the scene with any added information collected by sensors or captured by the camera. These data could be a defect or any piece of information that can help the FM inspector/manger to perform the inspection tasks; (5) Video streaming data (frames) are processed using computer vision (CV) and scenario manager tools within D’Fusion studio to create the tracking scenarios; (6) This feature-based tracking scenarios are created as XML files and used within Unity3D to locate the mobile system user; (7) Using D’FusionForUnity plugin or OpenCV allow the system to recognize features from the video. This allows reading the tracking scenarios created in the previous step; (8) the exported tracking scenarios are used to keep track of the camera location and orientation; (9) Edge detection feature in OpenCV can be used to compare building component’s deformation (e.g., buckling) or to detect cracks; (10) Following the steps illustrated in Figure 2, detected cracks information is added to the database using XML parser. This step should consider the ifcXML schema to ensure future interoperability; (11) Data collected from different types of sensors can help the inspector evaluate the conditions of the facility. These collected data will be saved in the database and instantly used to augment in the building model; and (12) the inspector might share the updated scene (AR or AV mode) with the FM office for consultation and decision-making purposes. See page 661, second paragraph).
Wagner in view of Swaminathan and Ammari teach of presenting augmented reality information including measurements and Ammari teaches the augmented reality data can be compared to historically logged  inspection data which can be shared with a plurality of users, therefore, it would have been obvious to combine the system of Wagner in view of Swaminathan with the availability and comparison with historical logs such that the current inspector can determine changes to the objects and take appropriate action when a defect is found even when they were not the previous inspector.

Regarding claim 9, Wagner in view of Swaminathan teaches the non-transitory computer readable storage medium of claim 8, but is silent to wherein, when prior inspection data for the vehicle part exists, the instructions, when executed, cause the processor to compare the measurement corresponding to the vehicle part with a prior measurement corresponding to the vehicle part in the prior inspection data.
Ammari teaches a technique for using historical inspection data and augmentation to track and log defects using in a facility with the information available to a plurality of users (Facilities maintenance tasks require gathering and sharing large amount of information related to facilities components. This information covers historical inspection data and operation information. Despite the availability of sophisticated Computerized Maintenance Management Systems (CMMSs), these systems focus on the data management aspects (i.e. work orders, resource management and asset inventory) and lack the functions required to facilitate data collection and data entry, as well as data retrieval and visualization when and where needed. Building Information Modeling (BIM) provides opportunities to improve the efficiency of CMMSs by sharing building information between different applications/users throughout the lifecycle of the facility. This paper proposes a framework for a collaborative BIM-based Markerless Mixed Reality (BIM3R). The framework integrates CMMS, BIM, and video-based tracking in a BIM3R setting to retrieve information based on time (e.g. inspection schedule) and the location of the user, visualize maintenance operations, and support collaboration between the field and the office to enhance decision making. Finally, a prototype system is implemented and a case study is applied to demonstrate the feasibility of the proposed approach. See abstract)
Wagner in view of Swaminathan and Ammari teach of presenting augmented reality information including measurements and Ammari teaches the augmented reality data can be compared to historically logged  inspection data which can be shared with a plurality of users, therefore, it would have been obvious to combine the system of Wagner in view of Swaminathan with the availability and comparison with historical logs such that the current inspector can determine changes to the objects and take appropriate action when a defect is found.

Regarding claim 10, Wagner in view of Swaminathan in view of Ammari teaches The non-transitory computer readable storage medium of claim 9, wherein the instructions, when executed, cause the processor to determine a wear metric based on the comparison of the measurement with the prior measurement (Ammari; The Computerized Maintenance Management System (CMMS) requires inspectors to accurately find and record defects during an inspection task. However, conventional systems have limited support for spatial visualization. Additionally, the re-entry of the data at the office results in input errors and lower efficiency. Consequently, facility inspection evaluation results may vary depending on the accuracy of inspection data input and the inspectors’ expertise. In order to overcome these difficulties, this paper is directed to develop an accurate, practical, and generic collaborative BIM-based system to facilitate real-time and on-site data collection and to support inspectors in evaluating building elements using Mixed Reality (MR) as visualization technique. See introduction, page 657 last paragraph to 658 first paragraph).

Regarding claim 11, Wagner in view of Swaminathan teaches The non-transitory computer readable storage medium of claim 8, but is silent to wherein the instructions, when executed, cause the processor to transmit the measurement or a wear metric based on the measurement to an inspection manager.
Ammari teaches a technique for using historical inspection data and augmentation to track and log defects using in a facility with the information available to a plurality of users (Facilities maintenance tasks require gathering and sharing large amount of information related to facilities components. This information covers historical inspection data and operation information. Despite the availability of sophisticated Computerized Maintenance Management Systems (CMMSs), these systems focus on the data management aspects (i.e. work orders, resource management and asset inventory) and lack the functions required to facilitate data collection and data entry, as well as data retrieval and visualization when and where needed. Building Information Modeling (BIM) provides opportunities to improve the efficiency of CMMSs by sharing building information between different applications/users throughout the lifecycle of the facility. This paper proposes a framework for a collaborative BIM-based Markerless Mixed Reality (BIM3R). The framework integrates CMMS, BIM, and video-based tracking in a BIM3R setting to retrieve information based on time (e.g. inspection schedule) and the location of the user, visualize maintenance operations, and support collaboration between the field and the office to enhance decision making. Finally, a prototype system is implemented and a case study is applied to demonstrate the feasibility of the proposed approach. See abstract) (Figure 3 shows the system architecture which consists of three major parts: (a) mobile inspector part; (b) FM office part; and (d) cloud part. The integration process is explained as the following steps: (1) A BIM-based modeling tool (e.g., Autodesk Revit) is used to create the 3D BIM model. This model is converted to FBX format. This format is supported by Unity3D Engine and it keeps sufficient building information for the purpose of visualization and for data retrieval later on; (2) the same BIM model is saved as ifcXML file. This fil is considered as a database used to facilitate the data entry for the FM inspection tasks. This requires using an XML parser to write and retrieve data at the data interaction stage; (3) The ASCII FBX is imported into Unity3D as an asset file; (4) the two-way interaction relationship between the FBX file within the user mobile application and the ifcXML model located on the server side is necessary to update the scene with any added information collected by sensors or captured by the camera. These data could be a defect or any piece of information that can help the FM inspector/manger to perform the inspection tasks; (5) Video streaming data (frames) are processed using computer vision (CV) and scenario manager tools within D’Fusion studio to create the tracking scenarios; (6) This feature-based tracking scenarios are created as XML files and used within Unity3D to locate the mobile system user; (7) Using D’FusionForUnity plugin or OpenCV allow the system to recognize features from the video. This allows reading the tracking scenarios created in the previous step; (8) the exported tracking scenarios are used to keep track of the camera location and orientation; (9) Edge detection feature in OpenCV can be used to compare building component’s deformation (e.g., buckling) or to detect cracks; (10) Following the steps illustrated in Figure 2, detected cracks information is added to the database using XML parser. This step should consider the ifcXML schema to ensure future interoperability; (11) Data collected from different types of sensors can help the inspector evaluate the conditions of the facility. These collected data will be saved in the database and instantly used to augment in the building model; and (12) the inspector might share the updated scene (AR or AV mode) with the FM office for consultation and decision-making purposes. See page 661, second paragraph).
Wagner in view of Swaminathan and Ammari teach of presenting augmented reality information including measurements and Ammari teaches the augmented reality data can be compared to historically logged  inspection data which can be shared with a plurality of users, therefore, it would have been obvious to combine the system of Wagner in view of Swaminathan with the availability and comparison with historical logs such that the current inspector can determine changes to the objects and take appropriate action when a defect is found even when they were not the previous inspector.


Regarding claim 16, Wagner in view of Swaminathan teaches The method of claim 15, but is silent to further including comparing, when prior inspection data for the vehicle part exists, the measurement corresponding to the vehicle part with a prior measurement corresponding to the vehicle part in the prior inspection data.
Ammari teaches a technique for using historical inspection data and augmentation to track and log defects using in a facility with the information available to a plurality of users (Facilities maintenance tasks require gathering and sharing large amount of information related to facilities components. This information covers historical inspection data and operation information. Despite the availability of sophisticated Computerized Maintenance Management Systems (CMMSs), these systems focus on the data management aspects (i.e. work orders, resource management and asset inventory) and lack the functions required to facilitate data collection and data entry, as well as data retrieval and visualization when and where needed. Building Information Modeling (BIM) provides opportunities to improve the efficiency of CMMSs by sharing building information between different applications/users throughout the lifecycle of the facility. This paper proposes a framework for a collaborative BIM-based Markerless Mixed Reality (BIM3R). The framework integrates CMMS, BIM, and video-based tracking in a BIM3R setting to retrieve information based on time (e.g. inspection schedule) and the location of the user, visualize maintenance operations, and support collaboration between the field and the office to enhance decision making. Finally, a prototype system is implemented and a case study is applied to demonstrate the feasibility of the proposed approach. See abstract)
Wagner in view of Swaminathan and Ammari teach of presenting augmented reality information including measurements and Ammari teaches the augmented reality data can be compared to historically logged  inspection data which can be shared with a plurality of users, therefore, it would have been obvious to combine the system of Wagner in view of Swaminathan with the availability and comparison with historical logs such that the current inspector can determine changes to the objects and take appropriate action when a defect is found.


Regarding claim 17, Wagner in view of Swaminathan in view of Ammari teaches the method of claim 16, further including determining a wear metric based on the comparison of the measurement with the prior measurement (Ammari; The Computerized Maintenance Management System (CMMS) requires inspectors to accurately find and record defects during an inspection task. However, conventional systems have limited support for spatial visualization. Additionally, the re-entry of the data at the office results in input errors and lower efficiency. Consequently, facility inspection evaluation results may vary depending on the accuracy of inspection data input and the inspectors’ expertise. In order to overcome these difficulties, this paper is directed to develop an accurate, practical, and generic collaborative BIM-based system to facilitate real-time and on-site data collection and to support inspectors in evaluating building elements using Mixed Reality (MR) as visualization technique. See introduction, page 657 last paragraph to 658 first paragraph).

Regarding claim 18, Wagner in view of Swaminathan teaches The method of claim 15, but is silent to  further including transmitting the measurement or a wear metric based on the measurement to an inspection manager.
Ammari teaches a technique for using historical inspection data and augmentation to track and log defects using in a facility with the information available to a plurality of users (Facilities maintenance tasks require gathering and sharing large amount of information related to facilities components. This information covers historical inspection data and operation information. Despite the availability of sophisticated Computerized Maintenance Management Systems (CMMSs), these systems focus on the data management aspects (i.e. work orders, resource management and asset inventory) and lack the functions required to facilitate data collection and data entry, as well as data retrieval and visualization when and where needed. Building Information Modeling (BIM) provides opportunities to improve the efficiency of CMMSs by sharing building information between different applications/users throughout the lifecycle of the facility. This paper proposes a framework for a collaborative BIM-based Markerless Mixed Reality (BIM3R). The framework integrates CMMS, BIM, and video-based tracking in a BIM3R setting to retrieve information based on time (e.g. inspection schedule) and the location of the user, visualize maintenance operations, and support collaboration between the field and the office to enhance decision making. Finally, a prototype system is implemented and a case study is applied to demonstrate the feasibility of the proposed approach. See abstract) (Figure 3 shows the system architecture which consists of three major parts: (a) mobile inspector part; (b) FM office part; and (d) cloud part. The integration process is explained as the following steps: (1) A BIM-based modeling tool (e.g., Autodesk Revit) is used to create the 3D BIM model. This model is converted to FBX format. This format is supported by Unity3D Engine and it keeps sufficient building information for the purpose of visualization and for data retrieval later on; (2) the same BIM model is saved as ifcXML file. This fil is considered as a database used to facilitate the data entry for the FM inspection tasks. This requires using an XML parser to write and retrieve data at the data interaction stage; (3) The ASCII FBX is imported into Unity3D as an asset file; (4) the two-way interaction relationship between the FBX file within the user mobile application and the ifcXML model located on the server side is necessary to update the scene with any added information collected by sensors or captured by the camera. These data could be a defect or any piece of information that can help the FM inspector/manger to perform the inspection tasks; (5) Video streaming data (frames) are processed using computer vision (CV) and scenario manager tools within D’Fusion studio to create the tracking scenarios; (6) This feature-based tracking scenarios are created as XML files and used within Unity3D to locate the mobile system user; (7) Using D’FusionForUnity plugin or OpenCV allow the system to recognize features from the video. This allows reading the tracking scenarios created in the previous step; (8) the exported tracking scenarios are used to keep track of the camera location and orientation; (9) Edge detection feature in OpenCV can be used to compare building component’s deformation (e.g., buckling) or to detect cracks; (10) Following the steps illustrated in Figure 2, detected cracks information is added to the database using XML parser. This step should consider the ifcXML schema to ensure future interoperability; (11) Data collected from different types of sensors can help the inspector evaluate the conditions of the facility. These collected data will be saved in the database and instantly used to augment in the building model; and (12) the inspector might share the updated scene (AR or AV mode) with the FM office for consultation and decision-making purposes. See page 661, second paragraph).
Wagner in view of Swaminathan and Ammari teach of presenting augmented reality information including measurements and Ammari teaches the augmented reality data can be compared to historically logged  inspection data which can be shared with a plurality of users, therefore, it would have been obvious to combine the system of Wagner in view of Swaminathan with the availability and comparison with historical logs such that the current inspector can determine changes to the objects and take appropriate action when a defect is found even when they were not the previous inspector.



Claim 5, 12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2018/0150931)(Hereinafter referred to as Wagner) in view of Swaminathan et al., (“Happy Measure: Augmented Reality for Mobile Virtual Furnishing” 2013.)(Hereinafter referred to as Swaminathan)  in view of Johnson et al. (US 2018/0150070)(Hereinafter referred to as Johnson).

Regarding claim 5, Wagner in view of Swaminathan teaches the apparatus of claim 1, but is silent to further including an inspection profile manager to: access an inspection profile corresponding to the vehicle part; and generate a navigation instruction to cause a user to move to position the camera at a location to view the vehicle part based on the inspection profile and a location of the camera.
Johnson teaches pre-stored inspections that need to be performed and augmented navigational arrows can be provided to lead the operator to the next part to be inspected (In some embodiments, a sequence in which the activities of inspection need to be performed may be pre-stored in the database 208 by an owner of the database 208. The controller 204 of the portable computing device 118 may retrieve and determine the set of activities that need to be performed by the operator 116 for inspecting the machine 100. The set of activities may include a list of the machine parts that the operator 116 needs to inspect during the physical walk around. In some embodiments, the sequence of performing the set of activities may also be retrieved by the controller 204. This information related to the set of activities may be retrieved from the database 208 by the controller 204. SEe paragraph [0025])(In some embodiments, the controller 204 may overlay augmented reality images on the display 206 of the portable computing device 118 that may serve as visual cues to guide the operator 116 to a next inspection area or the next machine part based on the predetermined sequence of performing the set of activities. For example, arrows may be overlaid on the display 206 to guide the operator 116 to the next inspection area or the machine part. While performing the physical walk around, the operator 116 may interact with the image capturing assembly of the portable computing device 118 to take images of the machine part undergoing inspection. See paragraph [0028])
Wanger in view of Swaminathan and Johnson teach of inspecting vehicles using augmented reality and Johnson teaches the ability to have prestored inspections that can navigate the user to a plurality of parts needing inspection, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wagner in view of Swaminathan with the prestored inspection and guidance technique of Johnson such that the user would be guided to inspect multiple parts in a specific sequence without exact knowledge of the sequence prior to the inspection.

Regarding claim 12, Wagner in view of Swaminathan teaches The non-transitory computer readable storage medium of claim 8, but is silent to wherein the instructions, when executed, cause the processor to: access an inspection profile corresponding to the vehicle part; and generate a navigation instruction to cause a user to move to position the camera at a location to view the vehicle part based on the inspection profile and a location of the camera.
Johnson teaches pre-stored inspections that need to be performed and augmented navigational arrows can be provided to lead the operator to the next part to be inspected (In some embodiments, a sequence in which the activities of inspection need to be performed may be pre-stored in the database 208 by an owner of the database 208. The controller 204 of the portable computing device 118 may retrieve and determine the set of activities that need to be performed by the operator 116 for inspecting the machine 100. The set of activities may include a list of the machine parts that the operator 116 needs to inspect during the physical walk around. In some embodiments, the sequence of performing the set of activities may also be retrieved by the controller 204. This information related to the set of activities may be retrieved from the database 208 by the controller 204. SEe paragraph [0025])(In some embodiments, the controller 204 may overlay augmented reality images on the display 206 of the portable computing device 118 that may serve as visual cues to guide the operator 116 to a next inspection area or the next machine part based on the predetermined sequence of performing the set of activities. For example, arrows may be overlaid on the display 206 to guide the operator 116 to the next inspection area or the machine part. While performing the physical walk around, the operator 116 may interact with the image capturing assembly of the portable computing device 118 to take images of the machine part undergoing inspection. See paragraph [0028])
Wanger in view of Swaminathan and Johnson teach of inspecting vehicles using augmented reality and Johnson teaches the ability to have prestored inspections that can navigate the user to a plurality of parts needing inspection, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wagner in view of Swaminathan with the prestored inspection and guidance technique of Johnson such that the user would be guided to inspect multiple parts in a specific sequence without exact knowledge of the sequence prior to the inspection.

Regarding claim 19, Wagner in view of Swaminathan teaches The method of claim 15, but is silent to further including: accessing an inspection profile corresponding to the vehicle part; and generating a navigation instruction to cause a user to move to position the camera at a location to view the vehicle part based on the inspection profile and a location of the camera.
Johnson teaches pre-stored inspections that need to be performed and augmented navigational arrows can be provided to lead the operator to the next part to be inspected (In some embodiments, a sequence in which the activities of inspection need to be performed may be pre-stored in the database 208 by an owner of the database 208. The controller 204 of the portable computing device 118 may retrieve and determine the set of activities that need to be performed by the operator 116 for inspecting the machine 100. The set of activities may include a list of the machine parts that the operator 116 needs to inspect during the physical walk around. In some embodiments, the sequence of performing the set of activities may also be retrieved by the controller 204. This information related to the set of activities may be retrieved from the database 208 by the controller 204. SEe paragraph [0025])(In some embodiments, the controller 204 may overlay augmented reality images on the display 206 of the portable computing device 118 that may serve as visual cues to guide the operator 116 to a next inspection area or the next machine part based on the predetermined sequence of performing the set of activities. For example, arrows may be overlaid on the display 206 to guide the operator 116 to the next inspection area or the machine part. While performing the physical walk around, the operator 116 may interact with the image capturing assembly of the portable computing device 118 to take images of the machine part undergoing inspection. See paragraph [0028])
Wanger in view of Swaminathan and Johnson teach of inspecting vehicles using augmented reality and Johnson teaches the ability to have prestored inspections that can navigate the user to a plurality of parts needing inspection, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the system of Wagner in view of Swaminathan with the prestored inspection and guidance technique of Johnson such that the user would be guided to inspect multiple parts in a specific sequence without exact knowledge of the sequence prior to the inspection.



Claims 6, 7, 13, 14, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wagner et al. (US 2018/0150931)(Hereinafter referred to as Wagner) in view of Swaminathan et al., (“Happy Measure: Augmented Reality for Mobile Virtual Furnishing” 2013.)(Hereinafter referred to as Swaminathan) in view of Dagley et al. (US 2021/0342790)(Herienafter referred to as Dagley)(Hereinafter referred to as Dagley).

Regarding claim 6, Wagner in view of Swaminathan teaches the apparatus of claim 1, but is silent to wherein the vehicle part is a tire, the overlay representation is a circular overlay, the inspection image analyzer to determine at least one of a diameter of the tire, radius of the tire, tread depth of the tire, or a thickness of the tire based on the one or more user inputs to adjust the circular overlay.
Dagley teaches a technique of overlaying on tires and determining an appropriate replacement part based on an indication of remaining life of the part  (See figure 1a extended reality interface, circular overlay on tire)( Additionally, or alternatively, the content may include colored overlays, holograms, digital or virtual objects, textual descriptions (e.g., within a billboard or text box), visual markers, superimposed graphics, and/or the like. For example, as shown in FIG. lA, the content includes a first patterned overlay placed on the hood of the vehicle, a second patterned overlay placed on the passenger-side tires of the vehicle, and a third patterned overlay placed on the rear passenger-side door of the vehicle. See paragraph [0030])( In some implementations, the one or more anchor points may be identified based on one or more parts of the vehicle that are depicted in the video feed. For example, as shown in FIG. lA, the parts of the vehicle depicted in the video feed include a front bumper, front headlights, a hood, a windshield, a fender, passenger-side tires, passenger-side doors, a passenger-side mirror, a gas tank door, a quarter panel, and/or the like. See paragraph [0026]) (In some implementations, the extended reality device provides the one or more video frames of the video feed to a machine learning model (e.g., the same machine learning model as described above or a different machine learning model) that identifies the one or more parts of the vehicle. For example, the extended reality device may process the video feed, the one or more video frames of the video feed, the identification of the vehicle, the one or more anchor points, the one or more models of the vehicle and/or the like, using the machine learning model to identify the one or more parts of the vehicle. In some implementations, the extended reality device (or another device, such as the part information visualization system) may train the machine learning model using historical video feeds, historical video frames, historical vehicle identifications, historical anchor points, historical vehicle models, historical vehicle part identifications, and/or the like. Using the historical data as inputs to the machine learning model, the network testing device may identify one or more relationships for identifying one or more parts of a vehicle. The machine learning model may be trained and/or used in a similar manner to that described below with respect to FIGS. 2 and 3 See paragraph [0028])(As shown by reference number 135, the extended reality device may obtain information regarding the at least one part and/or information regarding one or more replacement parts (e.g., replacement parts suitable for replacing the at least one part and/or the like). The information regarding the at least one part may include an indication of a remaining lifespan of the at least one part. The information regarding the one or more replacement parts may include an indication of a lifespan of the one or more replacement parts, an indication of a premature failure rate of the one or more replacement parts (e.g., based on a comparison of the lifespan of the one or more replacement parts and historical failures), and/or the like. Additionally, or alternatively, the information regarding the one or more replacement parts may identify, for a replacement part of the one or more replacement parts, an option to automatically purchase the replacement part, an option to automatically schedule delivery of the replacement part, an option to automatically schedule a service to install the replacement part, and/or the like. See paragraph [0032]).
Wagner in view of Swaminathan and Dagley teach of utilizing augmented reality to inspect parts on a vehicle and Dagley teaches the ability to determine remaining lifespan and identify and order replacement parts, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Wagner in view of Swaminathan with the determination of appropriate part and lifespan during inspection of Dagley such that the user could order the part directly without having to utilize a separate system for ordering.


Regarding claim 7, Wagner in view of Swaminathan teaches the apparatus of claim 1, but is silent to wherein the inspection image analyzer is to, when prior inspection data for the vehicle part exists, generate predictive analytics based on an analyses of the prior inspection data for the vehicle part, the predictive analytics associated with a prediction of an amount of time for a measure of wear to occur.
Dagley teaches a technique of overlaying on tires and determining an appropriate replacement part based on an indication of remaining life of the part  (See figure 1a extended reality interface, circular overlay on tire)( Additionally, or alternatively, the content may include colored overlays, holograms, digital or virtual objects, textual descriptions (e.g., within a billboard or text box), visual markers, superimposed graphics, and/or the like. For example, as shown in FIG. lA, the content includes a first patterned overlay placed on the hood of the vehicle, a second patterned overlay placed on the passenger-side tires of the vehicle, and a third patterned overlay placed on the rear passenger-side door of the vehicle. See paragraph [0030])( In some implementations, the one or more anchor points may be identified based on one or more parts of the vehicle that are depicted in the video feed. For example, as shown in FIG. lA, the parts of the vehicle depicted in the video feed include a front bumper, front headlights, a hood, a windshield, a fender, passenger-side tires, passenger-side doors, a passenger-side mirror, a gas tank door, a quarter panel, and/or the like. See paragraph [0026]) (In some implementations, the extended reality device provides the one or more video frames of the video feed to a machine learning model (e.g., the same machine learning model as described above or a different machine learning model) that identifies the one or more parts of the vehicle. For example, the extended reality device may process the video feed, the one or more video frames of the video feed, the identification of the vehicle, the one or more anchor points, the one or more models of the vehicle and/or the like, using the machine learning model to identify the one or more parts of the vehicle. In some implementations, the extended reality device (or another device, such as the part information visualization system) may train the machine learning model using historical video feeds, historical video frames, historical vehicle identifications, historical anchor points, historical vehicle models, historical vehicle part identifications, and/or the like. Using the historical data as inputs to the machine learning model, the network testing device may identify one or more relationships for identifying one or more parts of a vehicle. The machine learning model may be trained and/or used in a similar manner to that described below with respect to FIGS. 2 and 3 See paragraph [0028])(As shown by reference number 135, the extended reality device may obtain information regarding the at least one part and/or information regarding one or more replacement parts (e.g., replacement parts suitable for replacing the at least one part and/or the like). The information regarding the at least one part may include an indication of a remaining lifespan of the at least one part. The information regarding the one or more replacement parts may include an indication of a lifespan of the one or more replacement parts, an indication of a premature failure rate of the one or more replacement parts (e.g., based on a comparison of the lifespan of the one or more replacement parts and historical failures), and/or the like. Additionally, or alternatively, the information regarding the one or more replacement parts may identify, for a replacement part of the one or more replacement parts, an option to automatically purchase the replacement part, an option to automatically schedule delivery of the replacement part, an option to automatically schedule a service to install the replacement part, and/or the like. See paragraph [0032]).
Wagner in view of Swaminathan and Dagley teach of utilizing augmented reality to inspect parts on a vehicle and Dagley teaches the ability to determine remaining lifespan and identify and order replacement parts, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Wagner in view of Swaminathan with the determination of appropriate part and lifespan during inspection of Dagley such that the user could order the part directly without having to utilize a separate system for ordering.

Regarding claim 13, Wagner in view of Swaminathan teaches The non-transitory computer readable storage medium of claim 8, but is silent to wherein the vehicle part is a tire, the overlay representation is a circular overlay, the instructions, when executed, cause the processor to determine at least one of a diameter of the tire, radius of the tire, tread depth of the tire, or a thickness of the tire based on the one or more user inputs to adjust the circular overlay.
Dagley teaches a technique of overlaying on tires and determining an appropriate replacement part based on an indication of remaining life of the part  (See figure 1a extended reality interface, circular overlay on tire)( Additionally, or alternatively, the content may include colored overlays, holograms, digital or virtual objects, textual descriptions (e.g., within a billboard or text box), visual markers, superimposed graphics, and/or the like. For example, as shown in FIG. lA, the content includes a first patterned overlay placed on the hood of the vehicle, a second patterned overlay placed on the passenger-side tires of the vehicle, and a third patterned overlay placed on the rear passenger-side door of the vehicle. See paragraph [0030])( In some implementations, the one or more anchor points may be identified based on one or more parts of the vehicle that are depicted in the video feed. For example, as shown in FIG. lA, the parts of the vehicle depicted in the video feed include a front bumper, front headlights, a hood, a windshield, a fender, passenger-side tires, passenger-side doors, a passenger-side mirror, a gas tank door, a quarter panel, and/or the like. See paragraph [0026]) (In some implementations, the extended reality device provides the one or more video frames of the video feed to a machine learning model (e.g., the same machine learning model as described above or a different machine learning model) that identifies the one or more parts of the vehicle. For example, the extended reality device may process the video feed, the one or more video frames of the video feed, the identification of the vehicle, the one or more anchor points, the one or more models of the vehicle and/or the like, using the machine learning model to identify the one or more parts of the vehicle. In some implementations, the extended reality device (or another device, such as the part information visualization system) may train the machine learning model using historical video feeds, historical video frames, historical vehicle identifications, historical anchor points, historical vehicle models, historical vehicle part identifications, and/or the like. Using the historical data as inputs to the machine learning model, the network testing device may identify one or more relationships for identifying one or more parts of a vehicle. The machine learning model may be trained and/or used in a similar manner to that described below with respect to FIGS. 2 and 3 See paragraph [0028])(As shown by reference number 135, the extended reality device may obtain information regarding the at least one part and/or information regarding one or more replacement parts (e.g., replacement parts suitable for replacing the at least one part and/or the like). The information regarding the at least one part may include an indication of a remaining lifespan of the at least one part. The information regarding the one or more replacement parts may include an indication of a lifespan of the one or more replacement parts, an indication of a premature failure rate of the one or more replacement parts (e.g., based on a comparison of the lifespan of the one or more replacement parts and historical failures), and/or the like. Additionally, or alternatively, the information regarding the one or more replacement parts may identify, for a replacement part of the one or more replacement parts, an option to automatically purchase the replacement part, an option to automatically schedule delivery of the replacement part, an option to automatically schedule a service to install the replacement part, and/or the like. See paragraph [0032]).
Wagner in view of Swaminathan and Dagley teach of utilizing augmented reality to inspect parts on a vehicle and Dagley teaches the ability to determine remaining lifespan and identify and order replacement parts, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Wagner in view of Swaminathan with the determination of appropriate part and lifespan during inspection of Dagley such that the user could order the part directly without having to utilize a separate system for ordering.


Regarding claim 14, Wagner in view of Swaminathan teaches the non-transitory computer readable storage medium of claim 8, but is silent to wherein the instructions, when executed, cause the processor to, when prior inspection data for the vehicle part exists, generate predictive analytics based on an analyses of the prior inspection data for the vehicle part, the predictive analytics associated with a prediction of an amount of time for a measure of wear to occur.
Dagley teaches a technique of overlaying on tires and determining an appropriate replacement part based on an indication of remaining life of the part  (See figure 1a extended reality interface, circular overlay on tire)( Additionally, or alternatively, the content may include colored overlays, holograms, digital or virtual objects, textual descriptions (e.g., within a billboard or text box), visual markers, superimposed graphics, and/or the like. For example, as shown in FIG. lA, the content includes a first patterned overlay placed on the hood of the vehicle, a second patterned overlay placed on the passenger-side tires of the vehicle, and a third patterned overlay placed on the rear passenger-side door of the vehicle. See paragraph [0030])( In some implementations, the one or more anchor points may be identified based on one or more parts of the vehicle that are depicted in the video feed. For example, as shown in FIG. lA, the parts of the vehicle depicted in the video feed include a front bumper, front headlights, a hood, a windshield, a fender, passenger-side tires, passenger-side doors, a passenger-side mirror, a gas tank door, a quarter panel, and/or the like. See paragraph [0026]) (In some implementations, the extended reality device provides the one or more video frames of the video feed to a machine learning model (e.g., the same machine learning model as described above or a different machine learning model) that identifies the one or more parts of the vehicle. For example, the extended reality device may process the video feed, the one or more video frames of the video feed, the identification of the vehicle, the one or more anchor points, the one or more models of the vehicle and/or the like, using the machine learning model to identify the one or more parts of the vehicle. In some implementations, the extended reality device (or another device, such as the part information visualization system) may train the machine learning model using historical video feeds, historical video frames, historical vehicle identifications, historical anchor points, historical vehicle models, historical vehicle part identifications, and/or the like. Using the historical data as inputs to the machine learning model, the network testing device may identify one or more relationships for identifying one or more parts of a vehicle. The machine learning model may be trained and/or used in a similar manner to that described below with respect to FIGS. 2 and 3 See paragraph [0028])(As shown by reference number 135, the extended reality device may obtain information regarding the at least one part and/or information regarding one or more replacement parts (e.g., replacement parts suitable for replacing the at least one part and/or the like). The information regarding the at least one part may include an indication of a remaining lifespan of the at least one part. The information regarding the one or more replacement parts may include an indication of a lifespan of the one or more replacement parts, an indication of a premature failure rate of the one or more replacement parts (e.g., based on a comparison of the lifespan of the one or more replacement parts and historical failures), and/or the like. Additionally, or alternatively, the information regarding the one or more replacement parts may identify, for a replacement part of the one or more replacement parts, an option to automatically purchase the replacement part, an option to automatically schedule delivery of the replacement part, an option to automatically schedule a service to install the replacement part, and/or the like. See paragraph [0032]).
Wagner in view of Swaminathan and Dagley teach of utilizing augmented reality to inspect parts on a vehicle and Dagley teaches the ability to determine remaining lifespan and identify and order replacement parts, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Wagner in view of Swaminathan with the determination of appropriate part and lifespan during inspection of Dagley such that the user could order the part directly without having to utilize a separate system for ordering.

Regarding claim 20, Wagner in view of Swaminathan teaches the method of claim 15, but is silent to wherein the vehicle part is a tire, the overlay representation is a circular overlay, and further including determining at least one of a diameter of the tire, radius of the tire, tread depth of the tire, or a thickness of the tire based on the one or more user inputs to adjust the circular overlay.
Dagley teaches a technique of overlaying on tires and determining an appropriate replacement part based on an indication of remaining life of the part  (See figure 1a extended reality interface, circular overlay on tire)( Additionally, or alternatively, the content may include colored overlays, holograms, digital or virtual objects, textual descriptions (e.g., within a billboard or text box), visual markers, superimposed graphics, and/or the like. For example, as shown in FIG. lA, the content includes a first patterned overlay placed on the hood of the vehicle, a second patterned overlay placed on the passenger-side tires of the vehicle, and a third patterned overlay placed on the rear passenger-side door of the vehicle. See paragraph [0030])( In some implementations, the one or more anchor points may be identified based on one or more parts of the vehicle that are depicted in the video feed. For example, as shown in FIG. lA, the parts of the vehicle depicted in the video feed include a front bumper, front headlights, a hood, a windshield, a fender, passenger-side tires, passenger-side doors, a passenger-side mirror, a gas tank door, a quarter panel, and/or the like. See paragraph [0026]) (In some implementations, the extended reality device provides the one or more video frames of the video feed to a machine learning model (e.g., the same machine learning model as described above or a different machine learning model) that identifies the one or more parts of the vehicle. For example, the extended reality device may process the video feed, the one or more video frames of the video feed, the identification of the vehicle, the one or more anchor points, the one or more models of the vehicle and/or the like, using the machine learning model to identify the one or more parts of the vehicle. In some implementations, the extended reality device (or another device, such as the part information visualization system) may train the machine learning model using historical video feeds, historical video frames, historical vehicle identifications, historical anchor points, historical vehicle models, historical vehicle part identifications, and/or the like. Using the historical data as inputs to the machine learning model, the network testing device may identify one or more relationships for identifying one or more parts of a vehicle. The machine learning model may be trained and/or used in a similar manner to that described below with respect to FIGS. 2 and 3 See paragraph [0028])(As shown by reference number 135, the extended reality device may obtain information regarding the at least one part and/or information regarding one or more replacement parts (e.g., replacement parts suitable for replacing the at least one part and/or the like). The information regarding the at least one part may include an indication of a remaining lifespan of the at least one part. The information regarding the one or more replacement parts may include an indication of a lifespan of the one or more replacement parts, an indication of a premature failure rate of the one or more replacement parts (e.g., based on a comparison of the lifespan of the one or more replacement parts and historical failures), and/or the like. Additionally, or alternatively, the information regarding the one or more replacement parts may identify, for a replacement part of the one or more replacement parts, an option to automatically purchase the replacement part, an option to automatically schedule delivery of the replacement part, an option to automatically schedule a service to install the replacement part, and/or the like. See paragraph [0032]).
Wagner in view of Swaminathan and Dagley teach of utilizing augmented reality to inspect parts on a vehicle and Dagley teaches the ability to determine remaining lifespan and identify and order replacement parts, therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to combine the system of Wagner in view of Swaminathan with the determination of appropriate part and lifespan during inspection of Dagley such that the user could order the part directly without having to utilize a separate system for ordering.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R WILSON whose telephone number is (571)272-0936. The examiner can normally be reached M-F 7:30-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on (572)-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R WILSON/Primary Examiner, Art Unit 2611